The indictment in this case returned in the district court of Ottawa county and duly transferred to the county court of said county charges that Mark Brewer, the defendant, did unlawfully sell to Dave Porter one-half gallon of whisky, for a consideration of $6. On the trial the jury returned a verdict finding the defendant guilty, and fixing his punishment at confinement for 90 days in the county jail and a fine of $200. From the judgment he appealed by filing in this court June 4, 1923, petition in error with case-made, but no brief has been filed and no appearance *Page 82 
made on his behalf in this court. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal.
A cursory examination of the record discloses that there is no merit whatever in the various errors assigned.
The judgment of the lower court is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur.